Citation Nr: 1042112	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-37 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1955 to November 
1958.  The Veteran also served in the California Army National 
Guard from December 1953 to January 1955, with various periods as 
active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, inter alia, denied the Veteran's claim for service 
connection for bilateral hearing loss.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he currently experiences bilateral 
hearing loss due to acoustic trauma which he experienced as a 
result of being exposed to loud noises during his service in the 
National Guard serving in a tank unit, and his subsequent service 
on the USS James E. Kyes serving in the gunnery and torpedo 
division.  See the Veteran's March 2006 notice of disagreement 
(NOD), December 2006 substantive appeal (VA Form 9), as well as 
his March and October 2006, and April 2009 statements.  

Under VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  The Veteran was provided with a VA 
audiology examination in October 2006 which provided the 
following evidence with regards to the Veteran's bilateral 
hearing loss:  

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
55
55
60
LEFT
20
25
70
70
65

In addition, the Veteran's Maryland CNC score for the right ear 
was rated at 92 percent, and the score for the left ear was also 
rated at 92 percent.  With three frequencies above 40 decibels 
for both ears, and with a Maryland CNC score below 94 percent for 
each ear, the October 2006 VA audiology examination clearly shows 
that the Veteran currently experiences hearing loss in each ear 
as that is defined by 38 C.F.R. § 3.385.  The Veteran has also 
directed the claims reviewer's attention to a VA medical 
treatment record which indicates hearing loss dated in March 
2006.  As such, the record provides evidence of current hearing 
loss.

Therefore, there must be evidence to connect the Veteran's 
current hearing loss with his active service.  As such, the 
Veteran has indicated that he experienced acoustic trauma to 
cause his hearing loss while serving in a tank unit in the 
California National Guard.  See the Veteran's December 2006 
substantive appeal (VA Form 9), and the March and October 2006, 
and April 2009 statements.  The Veteran has also indicated that 
he experienced acoustic trauma during subsequent service on the 
USS James E. Kyes after transfer there in 1956 where he served in 
the gunnery and torpedo divisions.  See the Veteran's March and 
October 2006 statements, and October 2006 VA Form 9.  The Veteran 
has indicated these incidents of exposure to acoustic trauma 
caused his ears to ring at the time, and that he would 
occasionally lose his hearing for hours.  Id.  He has alleged 
that his hearing loss began at this time and has continued ever 
since, but that he did not report it at his separation 
examination because he did not think it would be permanent.  See 
the Veteran's March 2006 and April 2009 statements.

The Veteran's NGB Form 22 indicates that he served in an 
"Armor" unit as a "1795 Cannoneer."  The Veteran's DD Form 214 
also indicates that he served on the USS James E. Kyes, as a "4-
52.402 Ordnanceman."  In addition the Veteran submitted service 
personnel records in October 2006 which indicate that he was 
transferred to the USS James E. Kyes in August 1956, and assigned 
a position as a TMT (torpedoman's mate).  To this extent, the 
Veteran's SPRs corroborate his account.  Furthermore, the Veteran 
has also submitted a statement from J.E. dated in November 2004 
which notes that exposure to the "five inch mounts" had also 
caused his ears to ring during service on the USS James E. Kyes.  
Finally, the Veteran also submitted a statement from J.L. dated 
in November 2006 which indicates that he served with the Veteran 
on the USS James E. Kyes and that they were exposed to "very 
loud gun noise from 5 inch 38's and 40 mm guns being [f]ired" 
without hearing protection.  As the Veteran's military 
occupations from both his National Guard and Navy service may be 
strongly associated with exposure to acoustic trauma, taken with 
the corroborating evidence from his service personnel records 
(SPRs) and the corroborating evidence from fellow service 
members, the Board concedes that there is sufficient evidence to 
show that the Veteran was exposed to acoustic trauma during his 
active military service.  

The Veteran was provided with a whispered voice test at the time 
of his discharge from active service in November 1958, which 
found his hearing to be normal at that time.  The Board finds 
this examination to be of limited probative value due to the fact 
that a more scientific and accurate International Standards 
Organization (ISO) audiometric test, which is utilized in current 
times, was not available in the 1950s.   

For service connection, the Board notes that hearing loss under 
the standards of 38 C.F.R. § 3.385 does not have to be 
demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has held that service connection for 
hearing loss may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings to 
the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   

As noted above, the Veteran was provided with a VA audiology 
examination in October 2006.  The examiner thoroughly reviewed 
the Veteran's current symptoms.  The examiner also reviewed the 
medical evidence of record and noted that the Veteran's service 
treatment records did not show any evidence of "pure-tone 
audiological data at enlistment or separation."  The examiner 
concluded without pure-tone data, there was insufficient 
information available for the examiner to provide an opinion 
"without resorting to speculation."  

In March 2009, the Veteran's representative submitted a statement 
which argues that the VA audiology examiner failed to address the 
fact that the Veteran is presumed to be sound upon entry into 
military service.  The Veteran's representative has also 
indicated that the examiner did not review any of the evidence 
obtained by the AOJ subsequent to the examination including those 
obtained from the Veteran's Army National Guard service.  As 
such, the Veteran's representative has argued that the VA medical 
examination is inadequate and the Veteran's claim should be 
remanded for a new examination which addresses these two issues.  
See the Veteran's representative's statement of March 2009 (VA 
Form 646).  In acknowledging the Veteran's representative's 
argument, the Board also notes that the October 2006 VA audiology 
examination failed to provide any statement regarding the history 
provided by the Veteran regarding symptoms relating to his 
alleged bilateral hearing loss.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical opinion must support its conclusion 
with an analysis the Board can consider and weigh against other 
evidence in the record).

The Board also notes that the Court has held that when an 
examiner provides a statement that etiology cannot be determined, 
the examiner should clearly identify what cannot be determined, 
i.e., whether or not the answer cannot be determined from current 
medical knowledge, or if the actual cause cannot be selected from 
multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 
382, 391 (2010).  Furthermore, when the VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Therefore, as indicated by the Veteran's representative, new 
evidence has been obtained since the October 2006 VA medical 
examination which was not addressed by the VA audiology 
examination.  Furthermore, without a medical opinion which 
reviews the history of the Veteran's symptoms relating to his 
hearing loss as provided by the Veteran, as well as the 
statements provided by the Veteran's family that they believed he 
showed evidence of hearing loss at the time of his return from 
active duty service, and also without acknowledging the Veteran's 
conceded in-service exposure to acoustic trauma, the Veteran must 
be provided a new VA audiology examination regarding his claim of 
service connection for hearing loss which provides an adequate 
opinion and rationale for the Board to review.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be provided an ear, nose 
and throat (ENT) examination, by an 
appropriate specialist who has not examined 
him before, to provide an opinion to 
address the nature and etiology of the 
Veteran's bilateral hearing loss.  All 
indicated tests and studies should be 
undertaken.  

	The claims file, including a complete copy 
of this remand, must be made available for 
review of his pertinent medical history - 
including, in particular:  the Veteran's 
presumed sound condition upon entry into 
active service, his exposure to acoustic 
trauma during his California Army National 
Guard service in a tank unit during 
periods of ACDUTRA and INACDUTRA from 
December 1953 to January 1955, his 
exposure to acoustic trauma without 
hearing protection during his service in 
the Navy from January 1955 to November 
1958, and the statements provided by the 
Veteran as well as the Veteran's family 
indicating that they perceived him to be 
experiencing hearing loss upon his return 
from service.  

(A)	The VA examiner should provide a 
thorough review of the history of the 
Veteran's bilateral hearing loss, 
including the date of onset of 
symptoms and the Veteran's description 
of the history of his symptoms.

(B)	After doing this, the examiner should 
then answer the following question:  
is it at least as likely as not (a 50 
percent or greater likelihood) that 
the Veteran's bilateral hearing loss 
are caused by, aggravated by, or 
otherwise related to the Veteran's 
ACDUTRA and INACDUTRA service from 
December 1953 to January 1955 and 
active service from January 1955 to 
November 1958?

	Any opinions expressed by the examiner 
must be accompanied by an explanation of 
the rationale for the opinion expressed.  
If the examiner cannot provide such an 
opinion, this should be clearly stated, 
and the reasons such an opinion cannot be 
provided must also be provided in the 
examination report.  

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.	Then, review the appellant's claims file 
and ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication.

3.	After completing the above development, 
the AOJ should readjudicate the issue on 
appeal, considering any new evidence 
secured since the January 2009 
supplemental statement of the case (SSOC).  
If this claim is not granted to the 
appellant's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



